Exhibit 10.3


INDEMNITY ESCROW AGREEMENT




INDEMNITY ESCROW AGREEMENT dated March 31, 2010 (the “Agreement”), entered into
by and among TECHNOLOGY RESEARCH CORPORATION, a Florida corporation (the
“Company”), and HOSEA PARTNERS, LTD., a Florida limited partnership; ROGER M.
BOATMAN, as Trustee of the Roger M. Boatman Trust; MELVIN R. HALL and ELSA G.
HALL, as Joint Tenants with Right of Survivorship (each a “Holder” and
collectively, the “Holders”); and Bush Ross, P.A., 1801 North Highland Avenue,
Tampa, Florida 33602 (the “Escrow Agent”).  Holders have formed HOSEA II, LLC, a
Florida limited liability company  (“Hosea”), to hold and distribute proceeds
from the Purchase Agreement, as defined below.  Accordingly, Hosea will enter
into this Agreement at closing of the Purchase Agreement and will be deemed to
be a “Holder” under the terms of this Agreement.
 
BACKGROUND INFORMATION
 
Concurrently with the execution of this Agreement, the Company and Holders have
entered into a Stock Purchase Agreement, dated March 2, 2010 (the “Purchase
Agreement”).  At the closing of the Purchase Agreement, the Company is
delivering 67,495 shares of its common stock, issued in the name Hosea for the
benefit of the Holders, and $500,000 in cash to the Escrow Agent.  This
Agreement is being entered into for the purpose of securing timely performance
by the Holders of their obligations under the Purchase Agreement.  Accordingly,
for valuable consideration, the receipt and adequacy of which is acknowledged by
each party to this Agreement, the parties agree as follows:
 
OPERATIVE PROVISIONS
 
1. Incorporation; Definitions.  Capitalized terms not expressly defined in this
Agreement shall have the respective meanings given to them in the Purchase
Agreement.
 
2. Delivery of Shares and Cash Payment.  The Company has delivered to the Escrow
Agent a stock certificate or certificates representing 67,495 shares of its
common capital stock, registered in the name of Hosea, as more particularly
described in Exhibit “A” hereto (the “Shares”), together with stock power(s)
duly executed by the Holders and in form sufficient to cause a transfer of
registered ownership of the Shares if properly presented to the Company or its
stock transfer agent.  All of the Shares shall be deemed to be issued and
outstanding capital stock of the Company.  The Company has also delivered
$500,000 in cash to the Escrow Agent to be held and released pursuant to the
terms of this Agreement.  The Shares and $500,000 in cash, together with any
investment earnings delivered to Escrow Agent pursuant to Section 3 below, shall
hereinafter be referred to as the “Escrow Fund”.  The Escrow Agent acknowledges
receipt of the Escrow Fund and an executed copy of the Purchase Agreement.
 
3. Maintenance of the Escrow Fund.  Upon receipt of the property specified in
Paragraph 3, the Escrow Agent shall maintain such property in the Escrow
Fund.  During the term of this Agreement, the Escrow Agent agrees to hold such
property and any accumulated income thereon in escrow, to invest any income
thereon in Permitted Investments and to disburse amounts in the Escrow Fund
(including any income) in accordance with Sections 5-7 of this Agreement.  As
used herein, the term “Permitted Investments” shall mean (a) United States
Treasury obligations having a term to maturity of no more than 180 days, (b)
money market bank accounts and mutual funds, and (c) any other investment
approved by the Company and the Holders in writing.
 
4. Ownership Interests in Shares.
 
(a)           Interest of Holders.  The Shares shall be evidenced by
certificates issued in the name of each Holder.
 
(b)           Legend on Shares.  Stock certificates representing the Shares will
(until they are released to the Holders or the Company in accordance with this
Agreement) bear the following legend:
 
“THE SECURITIES REPRESENTED HEREBY MAY BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED ONLY IN ACCORDANCE WITH THE TERMS OF AN
INDEMNITY ESCROW AGREEMENT AMONG THE COMPANY, THE HOLDERS AND ESCROW AGENT.  A
COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”
 
(c)           Dividends.  All stock dividends and other distributions made with
respect to the Shares shall be delivered by the Company to the Escrow Agent and
held by it under the provisions of this Agreement.
 
(d)           Voting Rights.  While the Escrow Agent has possession of the
Shares, each Holder will retain and be able to exercise, with respect to such
Shares, all voting rights and all other incidents of ownership of such Shares
which are not inconsistent with the terms of this Agreement.  The Company, not
the Escrow Agent, will be responsible for furnishing any proxy forms or other
information generally distributed by the Company to its stockholders.
 
(e)           No Transfers or Encumbrances.  Prior to the release of the Shares
by the Escrow Agent and delivery to each Holder pursuant to Section 5, Holders
may not sell, assign or otherwise transfer, nor place any encumbrance on, any
Shares or any beneficial interest therein, except: (i) for transfers made for
estate planning purposes; or (ii) transfers by operation of law or laws of
descent and distribution.  In the case of any permitted transfer, the transferee
will be subject to all terms and provisions of this Agreement.  Prior to the
release of the Shares by the Escrow Agent and delivery to each Holder pursuant
to Section 5, no Shares nor any beneficial interest therein may be taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of a Holder, except to satisfy such Holder’s obligations under
Article IX of the Purchase Agreement.  The Escrow Agent shall have no
responsibility for determining or enforcing compliance with this paragraph,
other than by retaining possession of the Shares.
 
(f)           Individual Holder Liability.  Payments for any finally determined
Claims (as defined in Section 5 below) shall be deducted from the Shares and
Escrow Fund pro rata in proportion to each Holder’s interest in the Shares and
Escrow Fund.
 


 
5. Claims Against and Disbursements from the Escrow Fund.
 
(a)           General.  Pursuant to the terms of the Purchase Agreement, the
Company and Indemnified Parties are entitled to be indemnified by the Holders
for any Loss or breach of representations and warranties made by Holders under
the provisions of Section 2.4 and Article IX of the Purchase Agreement.  All
claims made pursuant to Section 2.4 and Article IX of the Purchase Agreement
must be initiated prior to the Release Date (as defined in Section 5(b) of this
Agreement).
 
(b)           Claims.  From time to time on or before the second anniversary of
the Closing Date (the “Release Date”), the Company may give written notice (a
“Notice”) to the Holders and the Escrow Agent specifying in reasonable detail
the nature and dollar amount of any claim it may have under the Purchase
Agreement (each a “Claim”).  The Company may make more than one Claim with
respect to the Escrow Fund.  If the Holder gives written notice to the Company
and the Escrow Agent disputing any Claim (a “Counter Notice”) within ten
(10) days following the date of the Notice regarding such Claim, such Claim
shall be resolved as provided below.  If no Counter Notice is delivered by the
Holder to the Company and the Escrow Agent within such ten (10) day period, then
the dollar amount of any Claim, as set forth in the Notice, shall be deemed
established and the Escrow Agent shall promptly assign, pay, transfer and convey
to the Company an amount equal to each such Claim from the Escrow Fund.  If a
Counter Notice is given with respect to a Claim, the Escrow Agent shall make
payment of all or a portion with respect thereto only (i) to the extent a Claim
is not disputed by a Counter Notice; (ii) in accordance with joint written
instructions of the Company and the Holder; or (iii) in accordance with a final
non-appealable order of a court of competent jurisdiction.  Any court order
shall be accompanied by a legal opinion by counsel for the presenting party to
the effect that the order is final and non-appealable.  The Escrow Agent shall
act on such court order and legal opinion without further question.
 
(c)           Claims Procedure.  To make a claim against the Escrow Fund, the
Company shall submit a Notice to the Escrow Agent which sets forth a
representation that the Company or any other person indemnified under the
Purchase Agreement (“Claimant” or “Claimants”) has incurred an indemnifiable
loss, liability, claim, damage or expense (“Loss”) or there has been a claim
asserted against the Company that could result in a Loss, which Notice shall
include information regarding (A) the type of Loss for which indemnification is
sought under the Purchase Agreement, and (B) the dollar amount of such Loss, or,
if the amount of such Loss cannot  be quantified, a good faith estimate of the
Loss.  Such Notice shall be include a certificate of the Company that Claimant
has complied with any applicable provisions of the Purchase Agreement regarding
such Loss.  The Company shall also  therein verify that a copy of such Notice
has been sent to Holder.
 
(d)           Disbursements to Company.  Following receipt of the Notice, the
Escrow Agent shall release to the Company, from the Escrow Fund, on the first
(1st) business day following the twentieth (20th) day after the Escrow Agent’s
receipt of the Notice, an amount equal to such claim; provided, however, that
the Escrow Agent shall not make any disbursements as provided herein if the
Escrow Agent receives in writing, signed by Holder, within the relevant period,
accompanied by a certificate from Holder that a copy of such Counter Notice has
been sent to the Company.  Once it is determined that Escrow Agent shall be
required to distribute amounts from the Escrow Fund to the Company in payment of
any Loss, Escrow Agent shall distribute 2/3 of such amount in the form of cash
and 1/3 of such amount in Shares.  In determining the number of Shares to be
released in payment of any Loss, the parties agree that the Shares shall be
valued at the price of the Company’s common stock determined under Section 2.3
of the Purchase Agreement.
 
(e)           Delivery of the Escrow Fund to Holders.  The Escrow Agent shall
deliver to Holders within twenty (20) days after the Release Date all remaining
property held in the Escrow Fund (including accumulated income) after
subtracting the sum of (i) the amount of any Loss (including estimates) claimed
in Notices delivered prior to the Release Date which have not been paid by
Escrow Agent; and (ii) the amount of any Loss (including estimates) claimed in
Notices which are the subject of a dispute pursuant to a Counter Notice as of
such date.  All stock dividends and other distributions made with respect to the
Shares shall be delivered by the Company to the Escrow Agent and held by it
under the provisions of this Agreement.
 
(f)           Authorized Representative.  Holders hereby designate Roger M.
Boatman to receive notices of any Claims and to act as the authorized
representative on behalf of Holders (“Authorized Representative”) in furnishing
notice to the Company and advising the Company of any action taken on behalf of
Holders.  The Company shall be entitled to act on and rely upon the actions of
and deliveries to Authorized Representative in carrying out the terms of this
Agreement.  In the event that Roger M. Boatman is unable to serve in this
capacity, Holders agree to designate a replacement Authorized Representative and
advise the Company of such action.
 
6. Escrow Ledger.  The Escrow Agent shall create and maintain a written record
of:  (i) each Holder’s name and address; (ii) each Holder’s interest in the
Escrow Fund by number of Shares; (iii) each Holder’s interest in other assets
held in the Escrow Fund; (iv) each Holder’s percentage interest in the total
number of Shares; (v) each Holder’s interest in the number of Shares subject to
pending contested Claims (defined in Section 5); and (vi) Shares to be released
to each Holder on the Release Date.  The escrow ledger shall also reflect the
total number of Shares remaining in the Escrow Fund.
 
The Escrow Agent shall adjust the escrow ledger from time to time to reflect
changes in each Holder’s interest in the Shares and Escrow Fund, to account for
any changes in the capitalization of the Company or to account for pending
contested Claims or satisfaction of such Claims.  This duty will continue until
the Escrow Agent is required to deliver or release all funds and Shares from the
Escrow Fund.  Absent manifest error, Escrow Agent’s determinations as to the
escrow ledger shall be binding and conclusive on all parties to this Agreement.
­
 
7. Termination of Escrow. The termination of this escrow shall occur on the
Release Date, subject, however, to the disposition of a “Valid Claim”.  The
Escrow Fund shall only be used to satisfy Claims, if any, that are the subject
of a Notice delivered prior to the Release Date (each a “Valid Claim”). 
Therefore, if a Valid Claim is pending and/or in dispute as of the Release Date,
the Escrow Fund shall not be disbursed or released until resolution of such
Valid Claim at which time the Escrow Fund will be disbursed by the Escrow Agent
in accordance with this Agreement.  Any amounts of the Escrow Fund remaining
after satisfaction or termination of all Valid Claims shall be delivered by the
Escrow Agent to the Holders within ten (10) days (i) after final disposition of
such Valid Claims; (ii) after delivery by Holders of a certification that final
disposition of such Valid Claim has been made and supported by a legal opinion
confirming the disposition of such Claim; or (iii) pursuant to joint written
instructions from the parties hereto.
 
8.  
Rights and Limitations upon Duty of Escrow Agent.

 
The Escrow Agent:
 
(a)           shall not be obligated to deliver any share certificate unless the
same shall have been first actually received by the Escrow Agent pursuant to the
provisions hereof;
 
(b)           shall not be responsible in any manner for the validity or
sufficiency of any share certificate received by it in its capacity as Escrow
Agent;
 
(c)           shall be entitled to act upon any written certificate, statement,
notice, demand, request, consent, agreement or other instrument, and to rely
upon its due execution, the validity and effectiveness of its provisions, and
the accuracy and completeness of any information therein contained, as long as
the Escrow Agent shall in good faith believe the instrument to be genuine and to
have been signed or presented by an authorized person;
 
(d)           shall be entitled to request and receive from any party hereto
such documents in addition to those provided for herein as the Escrow Agent may
deem necessary to resolve any questions of fact involved in the provisions
hereof;
 
(e)           may, at the expense of the remaining parties hereto, consult
independent counsel of its choice in respect to any question relating to its
duties or responsibilities under this Agreement, and shall not be liable for any
action taken or omitted in good faith on advice of such counsel;
 
(f)           shall be under no obligation to advance any funds in connection
with the maintenance or administration of this Agreement, to institute or defend
any action, suit or legal proceeding in connection herewith, or to take any
other action likely to involve the Escrow Agent in expense, unless first
indemnified by the remaining parties hereto, or any of them, as the case may be,
to the Escrow Agent’s satisfaction;
 
(g)           shall not be bound by any amendment to this Agreement or by any
other agreement among the remaining parties hereto except such amendment or
agreement as shall have been executed by the Escrow Agent;
 
(h)           shall have only such duties and responsibilities as are expressly
set forth in this Agreement, together with a general fiduciary duty of
reasonable diligence in the performance of its obligations hereunder;
 
(i)           may resign and be discharged from its duties hereunder at any time
by giving notice of such resignation to the remaining parties hereto specifying
a date when such resignation shall take effect (which date shall be no fewer
than ten (10) days after the date of mailing or other delivery of such
notice).  Upon receipt of such notice, a successor escrow agent shall be
appointed by the remaining parties hereto, such successor escrow agent to become
Escrow Agent hereunder upon the resignation date specified in the subject
notice.  If the remaining parties are unable to agree upon a successor escrow
agent within fifteen (15) days after the date of such notice, the Escrow Agent
shall be entitled to appoint its own successor and shall continue to act in its
fiduciary capacity until its successor accepts the escrow by written notice
delivered to the parties hereto and takes possession of the escrowed assets.  If
the Escrow Agent is unable, despite the use of its best efforts, to obtain the
services of a successor, it may petition a court of competent jurisdiction for
an order effecting such an appointment or providing another remedy, and, pending
entry, may deposit the escrowed assets in the court’s registry;
 
(j)           shall be indemnified and held harmless by each of the remaining
parties hereto against any and all liabilities incurred by it hereunder, except
for those resulting from the willful misconduct or gross negligence of the
Escrow Agent;
 
(k)           shall have a lien upon all escrowed assets in an amount sufficient
to secure all liabilities, expenses, fees, costs or charges paid, incurred or
earned by it arising out of or resulting from this escrow arrangement, and the
right, superior to all duties imposed upon it under this Agreement, to retain
possession of all escrowed assets pending satisfaction of all such amounts;
 
The Company and the Holder may at any time agree to substitute a new escrow
agent by giving notice thereof to the Escrow Agent then acting.
 
9.  
Compensation and Expenses.

 
For any services which it may be required or reasonably deem appropriate to
render hereunder (other than the passive receipt and holding of shares), the
Escrow Agent shall not receive any compensation for such services.
 
10.  
Miscellaneous Provisions.

 
(a)           Notices.  All notices or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given or made if hand delivered, mailed from within
the United States by certified or registered mail, or sent by prepaid telegram
to the applicable address(es) appearing in the preamble to this Agreement, or to
such other address as a party may have designated by like notice forwarded to
the other parties hereto.  All notices, except notices of change of address,
shall be deemed given when mailed or hand delivered and notices of change of
address shall be deemed given when received.
 
(b)           Binding Agreement; Non-Assignability.  Each of the provisions and
agreements herein contained shall be binding upon and enure to the benefit of
the personal representatives, heirs, devisees, successors and assigns of the
respective parties hereto; but none of the rights or obligations attaching to
any party shall be assignable.


(c)           Entire Agreement.  This Agreement, and the other documents
referenced herein, constitute the entire understanding of the parties hereto
with respect to the subject matter hereof, and no amendment, modification or
alteration of the terms hereof shall be binding unless the same be in writing,
dated subsequent to the date hereof and duly approved and executed by each of
the parties hereto.
 
(d)           Attorneys’ Fees.  If either party brings an action to enforce the
terms hereof or declare rights hereunder, the prevailing party in any such
action shall be entitled to recover reasonable attorneys’ and legal assistants’
fees and costs incurred in connection therewith, on appeal or otherwise,
including those incurred in litigation, arbitration, mediation, administrative
or bankruptcy proceedings and in enforcing any right to indemnity herein.
 
(e)           Severability.  Every provision of this Agreement is intended to be
severable.  If any term or provision hereof is illegal or invalid for any reason
whatever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
 
(f)           Headings.  The headings of this Agreement are inserted for
convenience and identification only, and are in no way intended to describe,
interpret, define or limit the scope, extent or intent hereof.
 
 (g)           Application of Florida Law.  This Agreement, and the application
or interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Florida.  Venue for all purposes shall be deemed to lie
within Pinellas County, Florida.
 
(h)           Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 


 


 
[SIGNATURES ON FOLLOWING PAGES]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement the day and year first written above.
 


THE COMPANY:


TECHNOLOGY RESEARCH CORPORATION,
a Florida corporation




/s/ Owen
Farren                                                                           
Owen Farren
Chief Executive Officer


HOLDERS:


HOSEA PARTNERS, LTD., a Florida limited
partnership


/s/  Roger M.
Boatman                                                                           
Roger M. Boatman
General Partner






/s/  Roger M. Boatman 
Roger M. Boatman, as Trustee of the Roger M.
Boatman Trust




/s/  Melvin R.
Hall                                                                           
Melvin R. Hall, as Joint Tenant with Right of
Survivorship




/s/  Elsa G.
Hall                                                                           
Elsa G. Hall, as Joint Tenant with Right of
Survivorship




HOSEA II, LLC, a Florida limited liabilitycompany
 


/s/  Roger M.
Boatman                                                                           
Roger M. Boatman
Manager




ESCROW AGENT:
 
BUSH ROSS, P.A.
 
/s/  Randy K.
Sterns                                                                           
Randy K. Sterns
Shareholder

-  -
 
 

--------------------------------------------------------------------------------

 

                                                                                                                                                                                                           
EXHIBIT A


ESCROW SHARES










Name
Number of Shares
   
Hosea II, LLC, a Florida limited liability company*
 
67,495
   
*For the benefit of its members and the Holders identified above
                 




-  -
 
 

--------------------------------------------------------------------------------

 
